DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swonger et al., US 2018/0097221.Regarding claim 1, Swonger et al., teaches a battery (0015; 0030), comprising: electrolyte (0018; 0023) and electrode material (0029; 0041) fabricated from isotopically pure or enriched lithium-6 (.sup.6Li) (0036-0037) to increase power and life of the battery (0134).Regarding claim 2, Swonger et al., teaches further comprising: .sup.6Li-based material composed of lithium-6 aluminum titanium phosphate (LATP) (0090), lithium-6 phosphorous oxynitride (LiPON) (0088-0089), lithium-6 super ion conductor (Lisicon, Li.sub.2+2xZn.sub.1-xGeO.sub.4) (0090), lithium-6 lanthanum zirconium oxide (LLZO) (0071; 0089; 0100).Regarding claim 3, Swonger et al., teaches further comprising: a separator (0118) and an electrolyte liquid phase composed of lithium-6 hexafluorophosphate (.sup.6LiPF.sub.6) (0100).Regarding claim 4, Swonger et al., teaches further comprising: a cathode being composed of lithium-6 cobalt oxide (.sup.6LCO) (0130), lithium-6 iron phosphate (.sup.6LFP) (0140), lithium-6 manganese oxide (.sup.6LMO) (0130). Regarding claim 5, Swonger et al., teaches further comprising: the anode being composed of lithium-6 metal (.sup.6Li(s)) (0014; 0016; 0018).Regarding claim 6, Swonger et al., teaches an apparatus, comprising: an isotopically pure battery or battery enriched in lithium-6 (.sup.6Li)  (0036-0037; 0124-0126).Regarding claim 7, Swonger et al., teaches wherein the .sup.6Li battery uses electrolyte salts (0018), electrolytes (0018), and electrode materials (0029) fabricated using isotopically pure or enriched .sup.6Li precursors (0036-0037; 0124-0126).Regarding claim 8, Swonger et al., teaches the .sup.6Li battery comprises .sup.6Li-based material (0036-0037; 0124-0126), effectively replacing a separator component and electrolyte component (0036-0037; 0124-0126).Regarding claim 9, Swonger et al., teaches wherein the .sup.6Li-based material is composed of lithium-6 aluminum titanium phosphate (LATP) (0090), lithium-6 phosphorous oxynitride (LiPON) (0088; 0093), lithium-6 super ion conductor (LISICON, Li.sub.2+2xZn.sub.1-xGeO.sub.4) (0088; 0090), lithium-6 lanthanum zirconium oxide (LLZO) (0071; 0089; 0100), or lithium ion transporting material synthesized from .sup.6Li precursors (0036-0037; 0124-0126).Regarding claim 10, Swonger et al., teaches when a separator and an electrolyte liquid phase is used in the .sup.6Li battery, the liquid phase is composed of lithium-6 hexafluorophosphate (.sup.6LiPF.sub.6) (0100; 0106; 0151), and other electrolyte salt .sup.6Li analogues (0028-0029; 0033; 0040; 0082; 0096).Regarding claim 11, Swonger et al., teaches the .sup.6Li battery comprises a cathode, when synthesized, is composed of materials using .sup.6Li (0030; 0035; 0065; 0126).Regarding claim 12, Swonger et al., teaches wherein the material is composed of lithium-6 cobalt oxide (.sup.6LCO) (0036-0037; 0124-0126).Regarding claim 13, Swonger et al., teaches the material is composed of lithium-6 iron phosphate (.sup.6LFP) (0130).Regarding claim 14, Swonger et al., teaches the .sup.6Li battery comprises an anode, when synthesized, is composed of materials using .sup.6Li (0036-0037; 0124-0126).Regarding claim 15, Swonger et al., teaches the anode is composed of lithium-6 metal (.sup.6Li(s)), lithium-6 titanite (.sup.6Li.sub.2TiO.sub.3), or other anode analogues synthesized using .sup.6Li precursors (0038; 0094; 0120).Regarding claim 16, Swonger et al., teaches .sup.6Li battery encompasses evaporation of lithium-6 metal onto a current collector (0068; 0075; 0078; 0147), physical vapor deposition of lithium-6-based ceramic solid electrolytes or cathode materials (0065; 0070-0071; 0097).Regarding claim 17, although the prior art of record does not teach wherein the .sup.6Li in the battery imparts less mechanical stress during intercalation into, and deintercalation from, electrodes, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 18, although the prior art of record does not teach wherein the .sup.6Li replaces a more massive .sup.7Li component in the battery resulting in further intercalation of lithium ions for a same electromotive force,  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 19, although the prior art of record does not teach wherein the .sup.6Li is configured to cause the battery to operate at a higher power level than a battery comprising of .sup.7Li, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 20, although the prior art of record does not teach apparatus, comprising: a battery enriched in isotopically lithium-6 (.sup.6Li) configured to increase round trip energy efficiency of storage, increase usable power of the .sup.6Li battery, and reduce wear and mechanical degradation on the .sup.6Li,
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Thus, the claims are anticipated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Swonger et al., US 20200203705; Swonger et al., US 20160351889; Nemanick et al., 20210119283.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727